Citation Nr: 0729496	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  04-14 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a traumatic cataract in 
the right eye.  


REPRESENTATION

Appellant represented by:	Navy Mutual Aid Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1980 to March 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a traumatic cataract in the right eye.  
In September 2005, the Board remanded the claim for 
additional development.  


FINDING OF FACT

The veteran's traumatic cataract in the right eye existed at 
the time of his entry into service, and this condition did 
not permanently increase in severity during his period of 
service.  


CONCLUSION OF LAW

The veteran's traumatic cataract in the right eye existed 
prior to service and was not aggravated by active service.  
38 U.S.C.A. § 1131, 1132, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by § 3.306 applies only if there is an 
increase in severity during service); Akins v. Derwinski, 1 
Vet. App. 228, 231 (1991).  A mere transient flare-up during 
service of a preexisting disorder does not, in the absence of 
evidence of a worsening of the underlying condition, 
constitute aggravation of the disorder.  In addition, "[t]he 
usual effects of medical and surgical treatment in service, 
having the effect of ameliorating disease or other conditions 
incurred before enlistment . . . will not be considered 
service-connected unless the disease or injury is otherwise 
aggravated by service."  38 C.F.R. § 3.306(b)(1).  

Other than having defective distant vision and defective near 
vision, the veteran's eye examination was found to be normal 
upon entry into service.  Accordingly, there is no evidence 
that a traumatic cataract in the right eye existed either 
before or at the time he entered into service.  The veteran 
is therefore entitled to a presumption of soundness under 38 
U.S.C.A. §§ 1111, 1137 (West 2002).  

However, the Board must consider if the presumption of 
soundness is rebutted by clear and unmistakable evidence.  In 
this case, the veteran's service medical records reflect that 
on multiple occasions he described being struck in the right 
eye with a stick when he was a child.  Specifically, the 
Board notes that in his first record of treatment for a 
traumatic cataract in the right eye in service, in August 
1980, the veteran reported having a stick in his right eye in 
1969.  Ten of the thirteen additional remaining treatment 
records relating to a traumatic cataract in the right eye 
demonstrate that the veteran reported a traumatic injury to 
his right eye since the age of 8 years.  A September 1981 
treatment record notes that the veteran's trauma to his right 
eye existed prior to entry into service.  

Post-service records dated intermittently from June 1989 to 
September 1999 and from September 2005 to February 2007 
corroborate that the veteran's traumatic cataract to the 
right eye existed prior to his entry into service.  These 
records show that the origin of the veteran's traumatic 
cataract was an injury to his right eye that he reported 
receiving in 1969 when he was hit in the eye with a stick.  

In sum, the Board finds that the presumption of soundness in 
this case has been rebutted by clear and unmistakable 
evidence that the veteran's traumatic cataract in the right 
eye existed prior to service.  The Board finds that while the 
veteran is not competent to opine that his traumatic cataract 
existed prior to service, he is competent to describe and 
report symptomatology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  As the veteran has reported on 
numerous occasions during and after service that his 
traumatic cataract, or the symptoms thereof, existed for 
years prior to his entry into service, the Board finds that 
the condition preexisted service.  The presumption of 
soundness is therefore rebutted by clear and unmistakable 
evidence.  See 38 U.S.C.A. § 1111; VAOPGCPREC 3-2003, 69 Fed. 
Reg. 25178 (2004).  

Having shown in this instance that the veteran is not 
entitled to a presumption of soundness, the next step of the 
inquiry is to determine whether the veteran's pre-existing 
disability was aggravated in service.  A lack of aggravation 
may be shown by establishing that there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the pre-existing 
condition.  VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).    

The veteran's service medical records indicate that on his 
March 1980 entrance examination, the vision in his right eye 
was 20/70, and the vision in his left eye was 20/20.  The 
records show that he first received treatment for a traumatic 
cataract of the right eye in August 1980, shortly after 
entering service.  Subsequent records dated from May 1981 to 
July 1985 show that the veteran continued to receive 
intermittent treatment for his traumatic cataract.  The 
records also show that the veteran complained of decreased 
visual acuity, blurred vision, and occasional spells of 
blindness.  On separation examination in March 1986, the 
veteran's eyes were found to have no abnormalities.  The 
vision in his right eye was 20/200, and the vision in his 
left eye was 20/20.    

Post-service private medical records dated from June 1989 to 
September 1999 and from September 2005 to February 2007 show 
that the veteran received intermittent treatment for a 
traumatic cataract in the right eye and poor, blurred vision 
in the right eye.  These records do not address whether his 
right eye condition was aggravated by service.  

The veteran testified before a Decision Review Officer in 
April 2006.  Testimony revealed that the initial injury to 
the veteran's right eye occurred when he was eight years old 
and had a stick stuck in his eye.  He testified that he 
worked as a boatswain's mate during service, and his duties 
included standing on bridge watch and working in dark rooms.  
He further testified that he switched occupations from 
boatswain's mate to cook due to his right eye condition.  He 
reported that he felt that his right eye disability was 
aggravated by being in the dark room and standing watch on 
the bridge.  He stated that he was treated only with drops in 
his right eye during service and never received surgery on 
his eye.    

On VA examination in February 2007, the veteran reported that 
he was hospitalized in 1967 when he was hit by a stick in his 
right eye.  He complained of a glare and blurring in his 
vision in the right eye.  Examination revealed only counting 
finger vision in the right eye while there was normal vision 
in the left eye.  There was a centrally located scotoma in 
the right eye.  The examiner reviewed the veteran's entire 
case file.  He diagnosed the veteran with a traumatic, mature 
cataract in the right eye with residual scarring.  The 
examiner opined that it was less likely as not that the 
traumatic cataract in the right eye with progression of 
visual loss was caused by or aggravated by service.  He 
further opined that it was more likely than not a natural 
progression of the disease.  The examiner's rationale was 
that there was gradual natural progression of a pre-existing 
cataract.  He stated that the veteran's initial visual acuity 
on his entrance examination was 20/70 with a slow progression 
to 20/400 in 1985 without subsequent repeat trauma.    

The Board finds the February 2007 opinion to be probative, in 
that it was based upon thorough examinations of the record 
and of the veteran, and in that an adequate rationale was 
provided for the opinion.  The Board thus finds that the 
evidence in this case shows clearly and unmistakably that the 
traumatic cataract in the right eye pre-existed the veteran's 
service and was not permanently worsened, or aggravated, in 
service.  38 U.S.C.A. § 1111; VAOPGCPREC 3-2003, 69 Fed. Reg. 
25178 (2004).  The Board finds that the competent medical 
evidence in this case shows that while the veteran's 
preexisting traumatic cataract worsened in service, that 
worsening was the result of the natural progress of the 
disease.

The veteran contends that his traumatic cataract was 
aggravated by service.  However, as a layperson, he has no 
competence to give a medical opinion or diagnosis or etiology 
of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  While the veteran can describe symptoms (including 
worsening of symptoms), he lacks the medical competence to 
relate those symptoms to a particular circumstance, such as 
service.  

Thus, in the present case, the Board finds that the evidence 
shows clearly and unmistakably that a traumatic cataract in 
the right eye pre-existed the veteran's service.  The Board 
further finds that the evidence shows that the pre-existing 
traumatic cataract was not aggravated by that service, but 
that any worsening was the natural progress of the condition.  
As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2002; a rating 
decision in September 2002; and a statement of the case in 
January 2004.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the March 2007 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.    


ORDER

Service connection for a traumatic cataract in the right eye 
is denied.  



____________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


